DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/26/22 has been entered.  Claims 1, 3, and 7-10 remain pending in the application, Claims 2 and 4-6 have been canceled, and no new claims have been added. 

Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive. Applicant argues that Kang must need two first magnetic devices and two second magnetic devices that cannot be arranged in a straight line extending along the direction in which the cavity extends and that Kang teaches assembly and guidance by means of the support balls 700 at two different sides and two couples of first magnetic devices and second magnetic devices, thus the two movers have different assembly and guidance positions on the base 600, that is unfavorable for calibrating different lens groups.
The examiner disagrees, there is nothing in the claims that prevents the structure from having multiple first and second magnetic devices, or support balls. The singular elements recited by the claims are not required by Applicant’s claim language to be exclusive. The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 11,258,931) in view of John (US 11,016,261) in further view of Kwon et al (US 2021/0286193).
Regarding Claim 1: Kang teaches a zoom lens group (figs 1-8) comprising: a cover comprising an installation cavity (600+610, col 5 lines 24-28); a first magnetic device connected to the cover (4200); and at least two camera lenses (200 and 300), each of which is movably arranged in the installation cavity (col 6 lines 4-8),  wherein the cover comprises a first cover wall (600), a second cover wall (610) perpendicular to the first cover wall (fig 1), and a transition portion arranged between the first and second cover walls (fig 1), and the first magnetic device is arranged at the transition portion (4200) and extends along a direction in which the installation cavity extends (see fig 2); each of the at least two camera lenses comprises a lens barrel and a lens connected to the lens barrel (col 5 lines 56-60) wherein the lens barrel comprises a main body (400) and a second magnetic device (4100) connected to the main body (fig 4); the second magnetic devices of the at least two camera lenses are arranged in a straight line extending along the direction in which the installation cavity extends (fig 2); 
wherein the first magnetic device is configured to attract the second magnetic device (col 6 lines 54-56) in such a manner that axes of the at least two camera lenses coincide with each other (col 5 lines 56-60). 
 	Kang does not specifically teach the first magnetic device being configured to attract the second magnetic devices of the at least two camera lenses to calibrate each of the lenses.  However, in a similar field of endeavor, John teaches the use of magnetic device for calibration (col 6 lines 41-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the magnetic devices of Kang to be capable of calibration, as taught by John, for the purpose of providing the ability to measure distances precisely (col 6 line 43).  
Kang in view of John does not specifically teach each of a normal of the first magnetic device and a normal of the second magnetic device forms an angle of 45° with the first cover wall.  However, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse,  86 USPQ 70 (CCPA 1950) The rearrangement in this case does not modify the operation of the device.
 	Kang in view of John does not specifically teach the installation cavity being provided with an arc-shaped inner wall surface and a straight inner wall surface, each main body of the at least two camera lenses is provided with an arc-shaped surface contacting against the arc-shaped inner wall surface and a planar surface contacting against the straight inner wall surface each of the at least two camera lenses has same contact surfaces at the first cover wall and the second cover wall.  However, in a similar field of endeavor, Kwon (fig  26) teaches an installation cavity being provided with an arc-shaped inner wall surface and a straight inner wall surface (element 1202 in fig 26, shape shown better as element 1200 in fig 6), each main body of the at least two camera lenses is provided with an arc-shaped surface contacting against the arc-shaped inner wall surface and a planar surface contacting against the straight inner wall surface each of the at least two camera lenses has same contact surfaces at the first cover wall and the second cover wall (fig 26).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Kang and John with the main body and camera lens shapes of Kwon for the purpose of implementing additional functions while the structure is relatively simple and the driving is significantly easy (¶279).   It is further noted that it has been held that a change in size (In re Rose, 105 USPRQ 237 (CCPA 1955)),  and shape (In re Dailey, 357 F.2d 669 (CCPA 1966)) are generally recognized as being within the level of ordinary skill in the art when the change is not significant to the function of the combination. The magnets extending and the arced and flat surfaces do not appear to be significant to the function of the invention. 
Regarding Claim 3: Kang in view of John and Kwon discloses the invention as described in Claim 1 and Kang further teaches wherein the transition portion of the cover (600+610) is provided with an installation groove and the first magnetic device (4200 is at least partially embedded in the installation groove (see fig 1). 
Regarding Claim 7: Kang in view of John and Kwon discloses the invention as described in Claim 1 and Kang further teaches wherein each main body comprises an installation base (4010) and each second magnetic device is connected to the installation base (fig 4).  
Regarding Claim 8: Kang in view of John and Kwon discloses the invention as described in Claim 1 but does not specifically teach each installation base comprising a groove with each second magnetic device embedded in one corresponding groove.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide a groove in the installation base for the magnetic device to sit in with a reasonable expectation of success because Kang already teaches the use of a groove to hold the first magnetic device (see fig 1).  It would have also been an obvious matter of design choice to make a groove in the installation base for the second magnetic device since applicant has not disclosed that the addition of the groove solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without it.   
Regarding Claim 9: Kang in view of John and Kwon discloses the invention as described in Claim 1 and Kang further teaches wherein a gap is formed between the first magnetic device and each second magnetic device (see fig 4).  
Regarding Claim 10: Kang in view of John and Kwon discloses the invention as described in Claim 1 and Kang further teaches wherein the first magnetic device is a bar (4210, yoke) and each second magnetic device is a magnet (col 9 line 61).  Kang does not specifically teach the bar being iron.  However, John teaches the use of a yoke or core made of iron (col 16 lines 61-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Kang and Johns with the iron yoke of John because it’s a material with a good magnetic conductivity (col 16 lines 62-63).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/30/22